                            Case 2:19-cv-02705-SMB Document 28 Filed 09/17/20 Page 1 of 6



                      1    THORPE SHWER, P.C.
                           William L. Thorpe (No. 005641)
                      2    Jamie Gill Santos (No. 026251)
                           3200 North Central Avenue, Suite 1560
                      3    Phoenix, Arizona 85012-2441
                           Telephone: (602) 682-6100
                      4    Email: docket@thorpeshwer.com
                           Email: wthorpe@thorpeshwer.com
                      5    Email: jsantos@thorpeshwer.com
                      6    RIVKIN RADLER, LLP
                           Barry I. Levy (admitted pro hac vice)
                      7    Steven Henesy (admitted pro hac vice)
                           Michael Vanunu (admitted pro hac vice)
                      8    926 RXR Plaza
                           Uniondale, New York 11556
                      9    Telephone: (516) 357-3000
                           Email: barry.levy@rivkin.com
                     10    Email: steven.henesy@rivkin.com
                           Email: michael.vanunu@rivkin.com
                     11
                           Counsel for Plaintiffs Government Employees Insurance Co.,
THORPE SHWER, P.C.




                     12    GEICO Indemnity Co., GEICO General Insurance Co., and GEICO Casualty Co.
                     13                        IN THE UNITED STATES DISTRICT COURT
                     14                              FOR DISTRICT OF ARIZONA

                     15    Government Employees Insurance Co.,           NO. CV-19-2705-PHX-SMB
                           GEICO Indemnity Co., GEICO General
                     16    Insurance Company and GEICO                   PLAINTIFFS’ MOTION FOR ENTRY
                           Casualty Co.,                                 OF JUDGMENT AND
                     17                                                  MEMORANDUM OF POINTS AND
                                                Plaintiffs,              AUTHORITIES IN SUPPORT OF
                     18                                                  THE MOTION
                           v.
                     19    Advantage Auto Glass, LLC, and                (Assigned to the Hon. Susan M. Brnovich)
                     20    Jeremy Solheim,

                     21                         Defendants.

                     22
                                    Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO
                     23
                     24   General Insurance Company, and GEICO Casualty Co. (collectively, “GEICO” or
                     25   “Plaintiffs”), pursuant to the terms of the Order of Settlement entered by the Court in this
                     26
                          action [Dkt. 26], move for entry of a judgment against: (i) Defendants Advantage Auto
                     27
                          Glass, LLC (“Advantage”) and Jeremy Solheim (“Solheim,” and collectively with
                     28


                          9184058
                               Case 2:19-cv-02705-SMB Document 28 Filed 09/17/20 Page 2 of 6



                      1   Advantage, “Defendants”); (ii) Amie Solheim (“Mrs. Solheim”); and (iii) Solheim
                      2
                          Solutions, LLC, Assured Auto Protection, LLC, and Cine-Glass, LLC (collectively, the
                      3
                          “Additional Glass Companies” and, collectively with Solheim,. Advantage, and Mrs.
                      4
                      5   Solheim, the “Solheim Parties”). This motion is supported by the following memorandum

                      6   of points and authorities.
                      7
                                             MEMORANDUM OF POINTS AND AUTHORITIES
                      8
                          I.        Background
                      9
                     10             A.    GEICO’s Complaint

                     11             GEICO commenced this action against the Defendants on April 29, 2019. [Dkt. 1].
THORPE SHWER, P.C.




                     12
                          The Complaint alleges that the Defendants masterminded a massive fraudulent scheme
                     13
                          whereby they used Advantage as a vehicle to submit thousands of insurance claims to
                     14
                     15   GEICO. As alleged in the Complaint, the Defendants were never entitled to collect on their

                     16   fraudulent billing submitted to GEICO because their charges – stemming from purported
                     17
                          windshield repair and replacement services – involved: (i) charges for illusory services that
                     18
                          were never performed and/or provided in the first instance; and (b) the submission of
                     19
                     20   fabricated purchase invoices in order to substantiate the Defendants’ charges for the

                     21   windshield repair and replacement services and to create the appearance that the
                     22
                          Defendants had legitimately acquired the certain windshield glass and parts, when in fact
                     23
                          they did not. [Id.].
                     24
                     25             Based on the allegations in the Complaint and the accompanying exhibits, Plaintiffs

                     26   asserted claims against the Defendants for – variously – declaratory judgment, civil RICO
                     27   violations pursuant to 18 U.S.C. § 1962(c), violations of A.R.S. § 13-2314-04, common
                     28

                                                                         2
                          9184058
                            Case 2:19-cv-02705-SMB Document 28 Filed 09/17/20 Page 3 of 6



                      1   law fraud, and unjust enrichment. Through these claims, GEICO sought to recover the
                      2
                          more than $650,000.00 it has already paid on the fraudulent billing that the Defendants
                      3
                          submitted, or caused to be submitted, through Advantage Auto Glass as well as treble
                      4
                      5   damages and attorneys’ fees. [Dkt. 1].

                      6             B.    The September 9, 2019 Order of Settlement and the Defendants’
                                          Default
                      7
                      8             In September 2019, Plaintiffs and the Defendants entered into a settlement
                      9   agreement, which was so-ordered by this Court on September 9, 2019 (the “Order of
                     10
                          Settlement”). [Dkt. 26]. In addition to Plaintiffs and the Defendants, Mrs. Solheim and the
                     11
THORPE SHWER, P.C.




                          Additional Glass Companies were also parties to the Order of Settlement. [Id., p. 1].
                     12
                     13             Under the terms of the Order of Settlement, the Defendants were to, among other
                     14   things, pay GEICO the sum of $50,000.00 dollars (the “Settlement Proceeds”) within sixty
                     15
                          (60) days of the entry of the Order of Settlement. [Id., ¶ 1]. Pursuant to the Order of
                     16
                          Settlement, in the event the Defendants failed to pay the full Settlement Proceeds within
                     17
                     18   60 days of the entry of the Order of Settlement, GEICO would be entitled to enter a

                     19   judgment against the Solheim Parties, jointly and severally, in the amount of $250,000.00.
                     20
                          [Id., ¶ 2].
                     21
                                    Following the entry of the Order of Settlement, the Defendants paid GEICO a
                     22
                     23   portion of the Settlement Proceeds, but did not the full amount payable under the Order of

                     24   Settlement. As of this filing, the Defendants have not paid the full Settlement Proceeds to
                     25
                          GEICO.
                     26
                          . . .
                     27
                     28   . . .

                                                                        3
                          9184058
                            Case 2:19-cv-02705-SMB Document 28 Filed 09/17/20 Page 4 of 6



                      1                                         ARGUMENT
                      2
                                    The Court should enter judgment in the amount of $250,000.00 against the Solheim
                      3
                          Parties. Under the Order of Settlement, the Defendants were to pay the Settlement Proceeds
                      4
                      5   to GEICO within 60 days of the entry of the Order of Settlement. That time expired on

                      6   November 8, 2019. Because the Defendants failed to pay the Settlement Proceeds within the
                      7
                          prescribed time, the default provisions contained in paragraph 2 the Order of Settlement
                      8
                          dictate – namely that the Solheim Parties, jointly and severally, should now be the subject a
                      9
                     10   judgment in the amount of $250,000.00. In particular, paragraph 2 of the Order of

                     11   Settlement provides as follows:
THORPE SHWER, P.C.




                     12
                                    Should: (i) Defendants fail to pay and deliver the Settlement Proceeds to GEICO’s
                     13             counsel within sixty (60) days from the entry of this Order…then GEICO shall be
                                    immediately entitled to enter a judgment against Defendants, Mrs. Solheim and/or
                     14             the Additional Glass Companies, jointly and severally, in the amount of
                     15             $250,000.00 (the “Judgment”). The amount of the Judgment shall be deemed
                                    liquidated damages, and shall not be considered to be a penalty. Interest on the
                     16             Judgment shall accrue at the highest rate allowable by applicable law until fully
                                    paid. In addition, Plaintiffs shall be entitled to reimbursement of all reasonable
                     17
                                    attorneys’ fees, costs and disbursements that it incurs in connection with any
                     18             further collection activities.

                     19   [Id.] (emphasis added).
                     20
                                    In support of this motion, Plaintiffs have attached the declaration of Jeffrey
                     21
                          Schmersahl, a GEICO Special Investigation Unit Manager, establishing that the Defendants
                     22
                     23   have failed to pay the full Settlement Proceeds within the time allowed under the Order of

                     24   Settlement Agreement. See Exhibit “1”.
                     25
                                    Therefore, Plaintiffs respectfully request that the Court enter judgment against the
                     26
                          Solheim Parties in the amount of $250,000.00. A proposed form of judgment for the
                     27
                     28   Court’s consideration is lodged simultaneously herewith.

                                                                         4
                          9184058
                            Case 2:19-cv-02705-SMB Document 28 Filed 09/17/20 Page 5 of 6



                      1                                           CONCLUSION
                      2
                                    For the reasons set forth herein, Plaintiffs’ motion for entry of judgment against the
                      3
                          Solheim Parties should be granted.
                      4
                      5             Dated this 17th day of September, 2020.

                      6                                                THORPE SHWER, P.C.
                      7
                      8                                                By: /s/ William L. Thorpe
                                                                           William L. Thorpe
                      9                                                    Jamie Gill Santos

                     10                                                         AND

                     11                                                       Barry I. Levy (admitted pro hac vice)
                                                                              Steven Henesy (admitted pro hac vice)
THORPE SHWER, P.C.




                     12                                                       Michael Vanunu (admitted pro hac
                                                                              vice)
                     13                                                       RIVKIN RADLER LLP

                     14                                                    Counsel for Plaintiffs, Government
                                                                           Employees Insurance Co., GEICO
                     15                                                    Indemnity Co., GEICO General Insurance
                                                                           Company and GEICO Casualty Co.
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28

                                                                          5
                          9184058
                            Case 2:19-cv-02705-SMB Document 28 Filed 09/17/20 Page 6 of 6



                      1                                CERTIFICATE OF SERVICE
                      2             I hereby certify that on September 17, 2020, I electronically transmitted the
                      3   attached document to the Clerk’s office using the CM/ECF System for filing and
                      4   transmittal of a Notice of Electronic Filing to the CM/ECF registrants.
                      5
                      6                                                    /s/ Lynn Acosta
                      7
                      8
                      9
                     10
                     11
THORPE SHWER, P.C.




                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28

                                                                       6
                          9184058
